BRYAN SCHRODER
United States Attorney

JENNIFER IVERS
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jennifer.ivers@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No.
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   PRODUCTION OF CHILD
          vs.                           )   PORNOGRAPHY
                                        )    Vio. of 18 U.S.C. § 2251(a),(e)
  JAYSHON MOORE, a/k/a “China,”         )
                                        )   COUNT 2:
                          Defendant.    )   SEXUAL EXPLOITATION OF A
                                        )   CHILD – POSSESSION OF CHILD
                                        )   PORNOGRAPHY
                                        )      Vio. of 18 U.S.C. § 2252A(a)(5)(B),
                                        )   (b)(2)
                                        )
                                        )   COUNT 3:
                                        )   SEX TRAFFICKING OF A MINOR
                                        )    Vio. of 18 U.S.C. § 1591(a)(1)
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION 1
                                        )     18 U.S.C. § 2253 and 28 U.S.C. §
                                        )   2461(c)
                                        )



      Case 3:20-cr-00029-SLG-MMS Document 2 Filed 02/21/20 Page 1 of 4
                                   INDICTMENT

       The Grand Jury charges that:

                                        COUNT 1

       Between a date unknown to the Grand Jury, and on or about June 7, 2019, within

the District of Alaska, the defendant, JAYSHON MOORE, a/k/a “China,” did knowingly

employ, use, persuade, induce, entice, and coerce a minor, with the intent that such minor

engage in sexually explicit conduct for the purpose of producing a visual depiction of

such conduct, knowing and having reason to know that such visual depiction would be

transported and transmitted using any means and facility of interstate and foreign

commerce, was produced using materials that have been mailed, shipped, and transported

in and affecting interstate and foreign commerce by any means, including by computer,

and was transported and transmitted using any means and facility of interstate and foreign

commerce, and in and affecting interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                        COUNT 2

       Between on or about December 25, 2018, and on or about January 7, 2019, within

the District of Alaska, the defendant, JAYSHON MOORE, a/k/a “China,” did knowingly

possess, and knowingly access with intent to view, any computer disk, and any other

material, to wit: the Snapchat account “jayinglez80,” that contains an image of child

pornography that has been mailed, and shipped and transported using any means and

facility of interstate and foreign commerce and in and affecting interstate and foreign


                                        Page 2 of 4


      Case 3:20-cr-00029-SLG-MMS Document 2 Filed 02/21/20 Page 2 of 4
commerce by any means, including by computer, and that was produced using materials

that have been mailed, and shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer.

       All of which is in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

                                         COUNT 3

       Between a date unknown to the Grand Jury, and on or about June 7, 2019, within

the District of Alaska, the defendant, JAYSHON MOORE, a/k/a “China,” in and

affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,

and maintain by any means, a person, to wit: a minor female identified as “Minor

Victim 1,” knowing, and in reckless disregard of the fact, that force, threats of force,

fraud, and coercion, and any combination of such means would be used to cause Minor

Victim 1 to engage in a commercial sex act, and having had a reasonable opportunity to

observe Minor Victim 1, that Minor Victim 1 had not attained the age of 18 years, and

would be caused to engage in a commercial sex act.

       All of which is in violation of 18 U.S.C. § 1591(a)(1).

                      CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Counts 1 - 2 are hereby re-alleged and incorporated

by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. § 2253.

       Upon conviction of the offenses in violation of 18 U.S.C. § 2251(a), (e) or 18

U.S.C. § 2252A(a)(5)(B), (b)(2) as set forth in Counts 1 - 2 of this Indictment, the

defendant, JAYSHON MOORE, a/k/a “China,” shall forfeit to the United States pursuant


                                         Page 3 of 4


      Case 3:20-cr-00029-SLG-MMS Document 2 Filed 02/21/20 Page 3 of 4
to 18 U.S.C. § 2253 any property, real or personal, that was used or intended to be used

to commit or to facilitate the commission of such violations, and any property, real or

personal, constituting or derived from, any proceeds obtained, directly or indirectly, as a

result of such violations.

       All pursuant to 18 U.S.C. § 2253 and 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

              A TRUE BILL.


                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ Jennifer Ivers
JENNIFER IVERS
Special Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:         February 19, 2020




                                        Page 4 of 4


       Case 3:20-cr-00029-SLG-MMS Document 2 Filed 02/21/20 Page 4 of 4
